United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1187
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                        Jesus Guadalupe Herrera Machaca

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                          Submitted: September 4, 2015
                           Filed: September 10, 2015
                                 [Unpublished]
                                 ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Jesus Guadalupe Herrera Machaca appeals the below-Guidelines-range
sentence that the district court1 imposed after he pleaded guilty to a federal drug

      1
       The Honorable John R. Tunheim, Chief Judge, United States District Court for
the District of Minnesota.
conspiracy charge. His counsel has moved to withdraw, and in a brief filed under
Anders v. California, 386 U.S. 738 (1967), counsel challenges the substantive
reasonableness of the sentence, and also states that appellant wishes to challenge the
district court’s Guidelines calculations on drug quantity and role in the offense.

       Upon careful review, we conclude that the sentence is not substantively
unreasonable. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc) (abuse-of-discretion review); see also United States v. Lazarski, 560 F.3d 731,
733 (8th Cir. 2009). As to drug quantity and role in the offense, four days before the
sentencing hearing, appellant withdrew his request for an evidentiary hearing on these
matters in return for the government’s agreement to a base offense level and role
enhancement that defense counsel stipulated--in open court at sentencing--that the
government could support with proof. Accordingly, we will not consider any drug-
quantity or role challenge in this appeal. See United States v. Olano, 507 U.S. 725,
733 (1993); United States v. Nguyen, 46 F.3d 781, 783 (8th Cir.1995). Finally,
having independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75
(1988), and having considered Machaca’s pro se supplemental brief, we conclude that
there are no nonfrivolous issues for appeal.

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                         -2-